Citation Nr: 1432755	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral leg disability, to include a knee disability.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2012.  This matter was originally on appeal from rating decisions dated in December 2008 and September 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic file, (Virtual VA and Veterans Benefits Management System) as well as the evidence in his physical claims file.

In June 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issue entitlement to service connection for a right shoulder disability and a left leg/knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A bilateral wrist disability, to include right wrist degenerative joint disease and carpal tunnel syndrome, was not manifest during active service and is not otherwise attributable to active service; arthritis was not manifest to a compensable degree within one year of separation from active duty.

2.  A left shoulder disability was not manifest during active service and is not otherwise attributable to active service; arthritis was not manifest to a compensable degree within one year of separation from active duty.

3.  A right leg/knee disability was not was not manifest during active service and is not otherwise attributable to active service; arthritis was not manifest to a compensable degree within one year of separation from active duty.

4.  Pseudofolliculitis barbae was not manifest during active service and is not otherwise attributable to active service.

5.  Althlete's foot was not manifest during active service and is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  A bilateral wrist disability was not incurred in or aggravated by service, and arthritis may not be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A left shoulder disability was not incurred in or aggravated by service, and arthritis may not be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A right leg/knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Pseudofolliculitis barbae was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Athlete's foot was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's May 2012 Remand, the Appeals Management Center (AMC) obtained the Veteran's VA treatment records from December 2010 to May 2013; requested outstanding service treatment records from the National Personnel Records Center (NPRC); scheduled the Veteran for VA examination to determine the etiology of any current shoulder disorder, wrist disorder, leg disorder, athlete's foot, and pseudo folliculitis barbae; readjudicated the Veteran's claim, issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2008, August 2009, and December 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2013.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether a chronic wrist, shoulder, leg/knee, or skin disorder is factually shown during service.  

Upon enlistment into the service, Report of Medical Examination dated in May 1960 noted scars on the right wrist and left shoulder.  

Service treatment records indicate that on October 26, 1961, the Veteran presented with injury to right shoulder playing football.  Physical examination demonstrated minimal limitation of motion without soreness.  

On December 14, 1961, the Veteran presented with complaints of knee injury playing football.  The Board notes at this time that it appears that the notation is for the right knee but cannot rule out that it is actually a left knee injury.  Physical examination demonstrated very tender medial meniscus area otherwise negative and no swelling.  Impression was mild tear medial meniscus.  A tube case was applied and removed one week later.  

On February 16, 1962, the Veteran presented with complaints of sore left hand.  Impression was contusion.  

May 1964 and September 1966 Reports of Medical Examinations note a one-inch linear scar on the right shoulder.  

On January 24, 1966, the Veteran presented with report that he injured his right arm Saturday night in an auto accident and that he had a feeling of numbness and tingling sensation.  Impression was paresthesia in ulnar nerve radiation secondary to trauma.  

On September 26, 1966, the Veteran presented with history of ganglion cyst on the left wrist for four months.  The Veteran subsequently underwent general surgery and orthopedic consultations, and it was felt that symptoms of ganglion on left wrist were not in need of emergency surgery, and since he was due to discharge from active duty the next day, it was recommended that he seek VA evaluations at a convenient time.  

Despite complaints of right arm injury, sore left hand, right shoulder injury, and knee injury as well as findings of left wrist ganglion cyst in service, the Board cannot conclude that a "chronic" wrist or right leg/knee condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, the only upper extremity abnormality noted was a recent onset of wrist discomfort, possible early onset of ganglion, not considered disabling.  In addition, the Veteran's lower extremities were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic wrist or right leg/knee condition during service. 

The service treatment records are also absent complaints, findings or diagnoses of a left shoulder injury or disorder, athlete's foot, and pseudo folliculitis barbae during service.  As noted above, on the clinical examination for separation from service, the only upper extremity abnormality noted was a recent onset of wrist discomfort, possible early onset of ganglion, not considered disabling.  In addition, the Veteran's skin was evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic left shoulder disorder, athlete's foot, or pseudo folliculitis barbae during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of arthritis was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  To the extent that the Veteran reports continuity of post-service wrist, shoulder, and leg/knee pain, the Board finds his allegations to be of limited probative value.  The file contains records from private treatment the Veteran received.  A February 2003 letter from Dr. Y.F. to Dr. A.J. notes, "As you can recall, this is a ... gentleman who presents with about a two year history of pain involving his hands, right arm, right shoulder, knees, and muscles of his legs.  

The credibility of the Veteran's testimony is suspect.  Cf. generally Fed. R. Evid. 803 (4) (statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care).  See also, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  Thus, due to inconsistencies in the Veteran's statements as to the onset of his various joint pain, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his joint pain since service to be less than credible.  

In light of lack of any relevant history reported between the Veteran's date of discharge and the date of symptomatology in the early 2000s, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

A September 2009 statement from Dr. J.R., states in pertinent part, "After review of patient Military Medical Records it is more than likely that ... his Rheumatoid Arthritis are a contributing factors of both these medical problem he suffer from today."

A January 2011 Rheumatology Consultation note indicates that the Veteran was referred with a history of rheumatoid arthritis.  The Veteran reported that he was told in 1967 that he had ganglion in his wrists and occasionally these bother him.  The Veteran reported that his primary care doctor had him on Vioxx for many years, and that this was very, very effective.  The Veteran also reported that in 2004, he presented to the emergency room because of severe left leg discomfort and immobility, a rheumatoid factor was run on him, he was subsequently referred to a Rheumatologist, and a diagnosis of rheumatoid arthritis was subsequently made.

An April 2012 letter to the Veteran from his Central Texas Veterans Health Care Team updating him on his x-ray results indicate that there was no acute fracture or dislocation of the right wrist and that degenerative changes were noted at the first carpal-metacarpal joint (joint on thumb side of the hand, a common location for some age related arthritic change).

The Veteran underwent a VA examination in August 2012 at which time he stated that he was treated for athletes foot while in the service and continued to require treatment intermittently.  The Veteran also stated that he was diagnosed and treated for pseudo folliculitis barbae while in the service and had no problems until he shaved.  The examiner noted diagnoses of tinea pedis, pseudo folliculitis barbae, and onychmycosis.  After physical examination and review of the claims file, the examiner noted mild scaling rash to bilateral feet, that the left great toe nail was thickened and discolored.  The examiner opined that the Veteran's athlete's foot and pseudo folliculitis barbae were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that no service treatment records were found pertaining to treatment for athlete's foot or pseudo folliculitis barbae although he reported that he treated both conditions and they began in service.

The Veteran denied any problems with his knees and stated that he had symptoms into his legs due to sciatica since about 2000 with the left leg worse than the right leg.  The Veteran denied any back or knee injuries and surgeries.  He also noted that at that time, he had no symptoms of knee pain.  The examiner also noted that the Veteran did not, at any time, have a knee and/or lower leg condition.  After physical examination of the Veteran and review of the claims file, the examiner opined that a knee/leg condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran denied current problems with his knees and that he had symptoms of pain, numbness and tingling associated with sciatica in both legs, left worse than right.  The examiner noted that the Veteran's service treatment records indicate treatment for the left knee with no further complaints of knee problems while in service, but no records were found related to back conditions.  The examiner stated that based on a review of service treatment records, the Veteran's current symptoms of sciatica in the legs were less likely than not related to his military service.

The Veteran reported a tingling sensation to the left shoulder that he stated came from his neck and was caused by nerve impingement in the neck.  The Veteran reported that he was in a motor vehicle accident in 1966 in which he was a passenger in a car struck on the passenger side of the vehicle and that at that time he was diagnosed with a nerve impingement.  After physical examination of the Veteran and review of the claims file, the examiner opined that the Veteran's shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran stated that he had left shoulder tingling due to a neck condition.  

The veteran stated he had been diagnosed with carpal tunnel syndrome in both wrists, that he had been told he has arthritis of the wrists, and that he had been diagnosed with rheumatoid arthritis which affected multiple joints.  The examiner noted that the Veteran had been diagnosed as having carpal tunnel syndrome and right wrist degenerative joint disease.  After physical examination of the Veteran and review of the claims file, the examiner opined that the claimed wrist condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records indicate treatment for a contusion to the left thumb, left hand pain due to a contusion, paresthesia to the left hand due to ulnar nerve trauma, and a 1966 diagnosis of a ganglion cyst of the left wrist.  The examiner stated that none of these diagnoses or conditions would lead to arthritis in the right wrist, carpal tunnel syndrome, or rheumatoid arthritis; therefore, the Veteran's current wrist conditions were less likely than not related to military service.

The Veteran underwent VA examination in August 2013 at which time he reported a diagnosis of ganglion cyst while on active duty, a diagnosis of carpal tunnel within the prior year, and an episode of sciatica in 2001 or 2002.  After physical examination and a review of the claims file, the examiner opined that the claimed peripheral nerve condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also explained that sciatica is episodic or constant pain along the track of the sciatic nerve trunk, that it began approximately ten to twelve years prior, and, thus, was not directly related to military service which ended in 1966 nor secondarily related to his service-connected hearing loss, tinnitus, or hemorrhoids.  The examiner noted that at that time, the Veteran's primary concern was carpal tunnel syndrome, left wrist greater than right, for which he used volar wrist splints on an "as needed" basis.  The examiner noted that these symptoms also began many years after the Veteran's release from active service and were, thus, not service connected.

In this case, no medical professional has ever related a right or left wrist, a left shoulder disorder, a right leg/knee disorder, pseudo folliculitis barbae, or athlete's foot to the Veteran's active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  The Veteran did not begin to state he had experienced multiple joint symptoms since service until after he filed his claim for VA compensation in August 2004.  

Thus, the record is absent evidence of a chronic bilateral wrist disorder, a chronic left shoulder disorder, a chronic right leg/knee disorder, athlete's foot, and pseudo folliculitis barbae during the Veteran's active service; evidence of arthritis within a year following service; credible evidence of continuity of wrist, shoulder, knee, and leg symptomatology; and medical evidence of a nexus between service and the currently diagnosed disorders of the bilateral wrists, left shoulder, right leg/knee, athlete's foot, and pseudo folliculitis barbae . 

The Board must also consider the Veteran's own opinion that he suffers from wrist disorders, a left shoulder disorder, a right leg/knee disorder, athlete's foot, and pseudo folliculitis barbae that are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his multiple complaints as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

The Board does find the Veteran competent to report on such observable symptomatology, but in light of the lack of evidence for many years following service, his  statements are considered less probative than the VA physicians' negative nexus opinions.  As the Veteran's statements regarding the etiology of his disorders are not accepted as competent medical evidence the determination of whether they are credible is not reached.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral wrist disability is denied

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right leg/knee disability is denied.

Entitlement to service connection for pseudo folliculitis barbae is denied.

Entitlement to service connection for athlete's foot is denied.



REMAND

With respect to the Veteran's right shoulder, the Veteran underwent VA examination in August 2010 at which time he was diagnosed as having an old right shoulder injury with superimposed rheumatoid arthritis.  The examiner noted that what the Veteran was suffering from was rheumatoid arthritis which was not caused by traumatic injury.  

In support of his claim, the Veteran submitted a June 2011 letter from Dr. J.S.E. which states, "...  Reviewing his records from the military.  On February 27th, 1961 he was seen for an injury he sustained while in the military to his right shoulder.  He was playing football for them.  At that time he was seen and evaluated.  His injury was treated with heat and ace wrap and return as needed.  He then had another injury while in the service to that shoulder when he was involved in a motor vehicle accident and that was documented on January 24th, 1966.  I believe he probably started having the right shoulder problems back in the service and over time it has continued to progress."

The Veteran underwent VA examination in August 2012 at which the examiner noted that the Veteran had been diagnosed as having right shoulder degenerative joint disease and rotator cuff tear.  After physical examination of the Veteran and review of the claims file, the examiner opined that the Veteran's shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that nothing in the Veteran's service treatment records would indicate a diagnosis of arthritis or a rotator cuff injury.

The Veteran underwent VA examination in August 2013 at which time the examiner opined that the claimed right shoulder condition was less likely than not incurred in or caused by claimed in-service injury, event, or illness.  The examiner explained that there is a note regarding a right shoulder injury that occurred during a 1961 football game but that there were no record of chronicity in the service treatment record and that although a football injury or motor vehicle accident could cause enough trauma to initiate degenerative arthritis changes, there would likely be other evidence of chronic shoulder problems as well.  

With respect to the Veteran's left leg/knee, the August 2010 VA examiner diagnosed the Veteran as having old left knee injury, asymmetric, except for superimposed systemic rheumatoid arthritis.  The examiner noted that what the Veteran was suffering from was rheumatoid arthritis which was not caused by traumatic injury.  

The August 2012 VA examiner noted that the Veteran denied any problems with his knees and commented that he had not ever had a knee condition.  

Although regrettable, adjudication of these two issues cannot be accomplished on the current record.  The Board notes that the Veteran has been diagnosed as having "old right shoulder injury with superimposed rheumatoid arthritis," right shoulder degenerative joint disease, and rotator cuff tear.  In addition, the Veteran has also been diagnosed as having "old left knee injury, asymmetric, except for superimposed systemic rheumatoid arthritis."  In this case, the record does not adequately identify the Veteran's right shoulder and left knee disabilities resulting from the "old injuries."  The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran has a current right shoulder disability and a current left leg/knee disability that are the result of injuries sustained while on active duty.  38 C.F.R. § 3.159(c)(4). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA orthopedic examination to determine the etiology of any current right shoulder disability and any current left leg/knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic right shoulder disorders (including scar), identify all current chronic left knee disorders, and provide an opinion as to whether it is at least as likely as not that such disorders are related to the symptoms documented during the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
2.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


